Mugglin, J. (dissenting).
We respectfully dissent. In our view, the evidence at the suppression hearing neither requires a finding that the police forcibly stopped and detained defendant (County Court found defendant was not in custody) nor that the police lacked reasonable suspicion that defendant commit*909ted a crime. As the Court of Appeals has observed: “There are no bright lines separating various types of police activity. Determining whether a seizure occurs during the course of a street encounter between the police and a private citizen involves an analysis of the ‘most subtle aspects of our constitutional guarantees.’ The test is whether a reasonable person would have believed, under the circumstances, that the officer’s conduct was a significant limitation on his or her freedom. Typically the inquiry involves a consideration of all the facts and a weighing of their individual significance: was the officer’s gun drawn, was the individual prevented from moving, how many verbal commands were given, what was the content and tone of the commands, how many officers were involved and where the encounter took place” (People v Bora, 83 NY2d 531, 535-536 [1994] [citations omitted]). Moreover, in People v Ocasio (85 NY2d 982, 984 [1995]), the Court, in considering appropriate factors, noted that, among other things, no sirens or lights were used to interfere with the defendant’s transit, no gun was displayed, the defendant was at no time prevented from departing and, as the defendant consented to accompany the officers to the precinct, he was not forcibly detained.
From this record, we would not conclude that the mere presence of as many as five officers requires a finding that defendant was forcibly stopped when the testimony is that he acquiesced in the request to stop made by the first officer at the scene and consented, pursuant to the request of Investigator Michele Meyers, to accompany her to the State Police barracks. Notably, no guns were drawn, defendant was allowed to complete his errand, the verbal commands were only to stop and there is no evidence that the other officers, although present, were involved in any way. Moreover, when told that he had to be subjected to a pat-down search before entering the police vehicle, defendant voluntarily turned over a dagger. During the subsequent pat down, as the majority notes, when defendant removed a lighter and some change from his pants pocket, the butt of a gun was revealed, which the officer then seized. In addition, although admittedly sparse, the suppression record reflects that the police had interviewed defendant on a prior occasion with respect to his possible sexual misconduct toward his biological daughter and wanted again to talk with him concerning this subject as part of their continuing investigation. In our view, this testimony reflects that the police had a reasonable suspicion that defendant had committed a crime. As a result, we would affirm County Court’s suppression ruling and defendant’s convictions.